18 So. 3d 722 (2009)
Archie WILSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-3510.
District Court of Appeal of Florida, First District.
October 5, 2009.
Nancy Daniels, Public Defender, and Kathleen Stover, Assistant Public Defender, Tallahassee, for Petitioner.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Archie Wilson is hereby afforded a belated appeal from judgment and sentence in case number 2007-217-CF in the Circuit Court for Jefferson County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The circuit court is directed to appoint counsel to represent petitioner in the appeal if he qualifies for such an appointment.
PETITION GRANTED.
WEBSTER, DAVIS, and LEWIS, JJ., concur.